DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. The applicant argues Li does not teach the affine HMVP list does not store the width and a height of the block encoded in the affine mode.  The examiner respectfully disagrees.  The applicant views the affine HMVP buffer in Li as the equivalent to the affine HMVP list in the instant application.  Li discloses that each entry in the affine HMVP buffer contains an affine motion information candidate and that once it is selected the motion information may be derived from the motion information of the control points.  The examiner views this an indication that the width and height are not stored in the HMVP buffer itself, but at the most the candidate provides a type of index that could lead information of the width and height in another buffer or table in the encoder/decoder system of Li.  Thus, the examiner maintains the prior art of record.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5 – 8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 2020/0036997, hereafter Li).
As per claim 1, Li discloses a method for processing a video signal by using an affine prediction, the method comprising:
configuring a merge candidate list of a current block based on motion information of a neighboring block when the affine prediction is applied to the current block (¶ 109 and 110);
acquiring a merge index indicating a merge candidate applied to the current block in the merge candidate list (¶ 110);
deriving motion vectors for a plurality of control points of the current block by using motion information of the merge candidate indicated by the merge index; deriving a motion vector of each of a plurality of subblocks included in the current block by using the motion vectors of the control points (¶ 133 - 135); and
generating a prediction block of the current block by using the motion vector of each of the subblocks, wherein the configured merge candidate list includes an affine history- based motion vector predictor (HMVP), and wherein the affine HMVP is added to the merge candidate list from an affine HMVP list including motion information of a block previously coded in an affine mode (¶ 190 – 205), and
wherein the affine HMVP list includes motion information of which normalization is performed based on a width and a height of the block encoded in the affine mode for a motion vector of a control point of the block encoded in the affine mode, and the affine HMVP list does not store the width and a height of the block encoded in the affine (¶ 195, 196, and 215).
As per claim 2, Li discloses the method for processing a video signal of claim 1, wherein the configuring of the merge candidate list includes:
adding to the merge candidate list motion information of a neighboring block encoded in the affine mode among neighboring blocks of the current block (¶ 204);
adding to the merge candidate list a combination of motion information of the neighboring blocks of the current block; and adding the affine HMVP from the affine HMVP list including the motion information of the block previously coded in the affine mode (¶ 190 – 204).
As per claim 3, Li discloses the method for processing a video signal of claim 1, wherein the affine HMVP list includes position information of the block coded in the affine mode (¶ 190).
As per claim 5, Li discloses the method for processing a video signal of claim 4, further comprising: acquiring a flag indicating whether to apply the normalization, wherein the flag is signaled in units of a sequence, a picture, a slice, a coding tree unit, or a coding unit (¶ 164).
Regarding claim(s) 6 – 8 and 10 - 14, arguments analogous to those presented for claim(s) 1 – 3 and 5 are applicable for claim(s) 6 – 8 and 10 - 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487